*507Concurring and Dissenting Opinion by
Judge Crumlish:
I must respectfully dissent. As I stated in my Concurring and Dissenting Opinion in Freach v. Commonwealth, 24 Pa. Commonwealth Ct. 546, 354 A.2d 908 (1976), my position is that the Pennsylvania Constitution neither requires nor prohibits sovereign immunity, but rather, is neutral on the subject and merely sets forth the procedure whereby the Commonwealth may waive the power to be immune. Therefore, it is within the power of the judiciary to examine the merits of the doctrine and, if necessary, excise the doctrine from our law. Finally, in all sovereign immunity cases, we must develop a discovery procedure designed to adduce all relevant information as to the duties of an individual defendant before cloaking him with absolute immunity.
I dissent.